Citation Nr: 1609795	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel









INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.  The Veteran died in August 2012; the appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in May 2013 of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board remanded the case in May 2015 for further development.  


FINDINGS OF FACT

1.  The Veteran died in August 2012; according to his death certificate, the immediate cause of death was end stage cardiomyopathy as a result of coronary artery disease.  Contributing conditions were noted as aortic stenosis, atrial fibrillation, hypertension, and hyperlipidemia.  

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), bilateral hearing loss, cold injury residuals, tinnitus and residual scars from a gunshot wound. 

3.  The Veteran's service-connected disabilities were not the principal or contributory cause of death.
 
4.  The disease process leading to the Veteran's death did not have its onset during, nor was otherwise related to, his active military service.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Notice for Dependency and Indemnity Compensation (DIC) claims is to include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a February 2013 notice letter, the RO notified the appellant of the information and evidence needed to substantiate the claim of service connection for the cause of the Veteran's death.  The February 2013 letter expressly noted that the Veteran was service connected for PTSD, bilateral hearing loss, cold injury residuals, tinnitus and residual scars from a gunshot wound.at the time of his death.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained.  Additionally, records from VA and private treatment providers have been obtained. 

These matters were most recently before the Board in May 2015 when the case was remanded to the VA RO in St. Paul, Minnesota (via the Appeals Management Center (AMC), in Washington, D.C.) for the purpose of requesting additional VA medical center treatment records, additional private treatment records and a new VA examiner opinion.  In that remand, the Board noted that additional treatment records should be obtained and associated with the Veteran's claims file.  The record demonstrates that additional treatment records were obtained as requested.  Of note, treatment records from Dr. L.C. were requested in August 2015 and October 2015, however Dr. L.C. did not reply to requests.  The appellant was informed that such records could not be obtained and was invited to provide such records.  Thus, the RO has satisfied the requests of the remand as pertaining to that matter.

Additionally as requested, the claims file was provided to the VA examiner in December 2015 and that examiner provided the requested medical opinion.  That opinion is found to be based on the evidence of record following a complete review of the record and a complete and through opinion is provided.  Finally, while it is not immediately clear that the RO reorganized the claims file as requested by the Board in the May 2015 remand, as this would only serve to aid the Board, the failure to reorganize the claims file does not prejudice the appellant.  As remanding the appeal yet again to require this action would only serve to delay adjudication, the Board may proceed without prejudicing the appellant.  The mandates of the May 2015 remand have been sufficiently and substantially completed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The duties to notify and assist have been met.
      
II.  Laws and Regulations

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) 
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In the instant case, there is no presumed service connection because the evidence does not show that a cardiovascular-renal disease manifested within one year of discharge.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Factual Background and Analysis

The appellant asserts that the Veteran's PTSD contributed to his hypertension, which was a contributing factor to his coronary artery disease and his death.  

The Veteran's January 1946 report of medical examination noted no hypertension or cardiovascular symptoms.  A September 1947 VA examination report noted a normal cardiovascular system.  

More recently, a January 2004 VA psychiatric examination report noted that the Veteran's symptoms had gradually increased since his retirement.  It was noted, however, that the Veteran was able to manage his PTSD symptoms well and that they had only a mild impact on his occupational and social functioning.  An August 2005 VA examination for PTSD included that the Veteran's PTSD symptoms were mild with minimal social and industrial impairment.  An August 2005 treatment record noted a history of hypertension for over twenty years.  An October 2011 VA treatment record indicates that the Veteran had PTSD with no symptoms.  The Veteran denied having a depressed mood in a March 2012 treatment note.  A July 2012 treatment note reported a stable mood.  Private treatment records demonstrate treatment for heart conditions, the Veteran's PTSD symptoms in relation to those symptoms are not mentioned.

In a March 2013 statement, the appellant expressed that the Veteran reported depression and anxiety, often expressing a desire to end his own life.  She explained that he had fits of anger and signs of sadness but refused treatment or counselling due to his pride.  The appellant additionally submitted a newspaper article regarding stress disorders and cardiac symptoms.  In June 2014 and June 2015 letters, the appellant explained that the Veteran did not understand that he could receive service connection for his disabilities until about 2002 or 2003.  She explained that the Veteran had nightmares, depression and hypertension which intensified over the course of their marriage.  She explained that she believed that the Veteran's PTSD contributed to his hypertension which contributed to his coronary disease.  She enclosed an article entitled "Post-traumatic Stress Disorder and Cardiovascular Disease" in support of her contentions.  That article stated that studies indicated an increased risk of coronary heart disease in persons with PTSD and an increased risk of hypertension.

In a November 2014 VA opinion, the VA examiner determined that it was less likely than not that the Veteran's death was due to the result of a service-connected condition.  The examiner explained that cardiovascular disease was common in the general population, affecting the majority of adults past the age of 60 years.  She explained that the prevalence of coronary heart disease is approximately one-third to one-half that of total cardiovascular disease.  

The examiner explained that human studies of stress and coronary atherosclerosis has been limited in scope, thus, although angiographic data suggested that more extensive atherosclerosis is seen in patients with type A personality, confounding issues limited the interpretation.  The examiner explained that the link between hyperreactivity and cardiovascular disease had not yet been convincingly made.  

Following the May 2015 Board remand, additional treatment records were added to the claims file and, thereafter, the Veteran's records were sent back to the November 2014 VA examiner for a new opinion.  In a December 2015 addendum, the VA examiner explained she had also reviewed the statements from the appellant as well as the submitted article "Post Traumatic Stress Disorder and Cardiovascular Disease."

The examiner explained that even if the Veteran experienced symptoms of PTSD prior to his diagnosis of hypertension and heart disease, it was important to note that the medical records document that the veteran's symptoms of PTSD were "minimal" up until 1994 and after this he only reported mild symptoms of PTSD with minimal social and industrial impairment.  She explained that in March 2011 he reported no symptoms of PTSD and denied any depressed mood.  There was no objective medical evidence that the veteran had any significant symptoms of PTSD causing or contributing to a worsening of a heart condition or hypertension.  She explained that opinions regarding the relationship between PTSD and heart conditions as described in the November 2014 VA opinion had not changed.

As noted previously, the death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  At the time of his death, the Veteran was service connected for (PTSD, bilateral hearing loss, cold injury residuals, tinnitus and residual scars from a gunshot wound.

The appellant asserts that the Veteran's PTSD aggravated his hypertension and therefore his heart condition.  The appellant is competent to report her observations of the Veteran's symptoms during his lifetime as this is within the realm of her personal experience.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, determining the cause of death, or what disease processes contributed to death, is not a simple medical determination in this case as such a finding falls outside the realm of common knowledge of a lay person, that is, such diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The appellant not shown that she is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, under these unique circumstances, she is not competent to offer an opinion as to the etiology of the Veteran's cause of death and her opinion in this regard is of no probative value.

Additionally, beyond her lay statements, the appellant has submitted articles in support of her claim.  A medical article or treatise can be probative evidence when combined with an opinion of a medical professional if the medical article or treatise deals with generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see Sacks v. West, 11 Vet. App. 314 (1998).

Here, the articles submitted by the appellant are not sufficient to support a cause of death finding and do not pertain specifically to the Veteran's circumstances and history.  The most persuasive and probative evidence of record, the findings of the VA examiner, found that the Veteran's death was not related to his service connected disabilities given that cardiovascular diseases were common in older people and given that the medical evidence demonstrated mild symptoms of PTSD.  The examiner specifically considered the submitted articles and found that this did not change her opinion.

Thus, the competent evidence pertaining to the cause of the Veteran's death does not indicate that there is a relationship between his death and his service-connected disabilities, either on a principal or contributory basis.  Nor does the evidence suggest that the Veteran's cardiomyopathy, coronary artery disease or hypertension is related to service.  

In sum, the competent and credible evidence of record against the appellant's claim outweighs that in favor of a finding that a service-connected disability caused or contributed to the Veteran's death, or that his death is otherwise related to service.  The preponderance of the evidence is against the claim, there is no doubt to be resolved; and service connection for cause of death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


